27V-/r
                                 ELECTRONIC RECORD




COA #      01-14-00737-CR                        OFFENSE:        22.021 (Agg Sex Assault)

           Bruce Egrim Joseph v. The State of
STYLE:     Texas                                 COUNTY:         Fort Bend

COA DISPOSITION:       DISMISS                   TRIAL COURT:    268th District Court


DATE: 10/07/2014                   Publish: NO   TC CASE #:      05-DCR-043408A




                         IN THE COURT OF CRIMINAL APPEALS



         Bruce Egrim Joseph v. The State of
STYLE:   Texas                                        CCA#:
                                                                        27V-/X
         PRO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ft&rus&h                                     JUDGE:

DATE:        Odkyltf                                  SIGNED:                           PC:

JUDGE:           ftJh /C/yiAy^^C                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD